Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-476
                       Lower Tribunal No. 18-28289
                          ________________


                        Christian Joseph Boulos,
                                Appellant,

                                     vs.

                Veronica Rubio, f/k/a Veronica Boulos,
                              Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Victoria del
Pino, Judge.


      Laline Concepcion-Veloso, P.A., and Laline Concepcion-Veloso, for
appellant.

     Orshan, Spann & Fernandez-Mesa, and Robert D. Orshan and Steven
P. Spann, for appellee.


Before FERNANDEZ, C.J., and SCALES and MILLER, JJ.

     PER CURIAM.
      Christian Joseph Boulos (Former Husband) appeals the trial court’s

September 25, 2020 order determining both: (i) that his minor children with

Veronica Rubio (Former Wife) should continue to attend private school; and

(ii) that he is required to pay sixty-three percent of the private school tuition

costs. When the couple divorced in 2019, they entered into a Marital

Settlement Agreement (MSA) that left open the questions of whether the

couple’s minor children would continue to attend private school and, if so,

the parties’ respective obligations toward the payment of tuition. The MSA

specifically provided that if the parties were unable to resolve the private

school issues, they would present those issues to the trial court for

determination.

      After the parties were unable to come to an amicable resolution, on

March 6, 2020, Former Wife – who wished for the children to continue their

private religious school education – filed a motion seeking the trial court’s

determination of the private school issues. On August 28, 2020, the trial court

conducted an evidentiary hearing on Former Wife’s motion and

subsequently entered the detailed order that Former Husband challenges in

this appeal.

      We review the order on appeal under an abuse of discretion standard,

Pollow v. Pollow, 712 So. 2d 1235, 1236 (Fla. 4th DCA 1998), and we are



                                       2
compelled to affirm if the trial court’s factual findings are supported by

competent substantial evidence. See Lane v. Lane, 254 So. 3d 570, 574

(Fla. 3d DCA 2018).

      We conclude that the trial court made appropriate findings consistent

with Brennan v. Brennan, 122 So. 3d 923, 926 (Fla. 4th DCA 2013) (holding

that the trial court must find: “(1) the parent has the ability to pay for private

school, (2) the expense is in accordance with the family’s established

standard of living, and (3) attendance is in the child’s best interest”). These

findings are supported by competent substantial evidence. Accordingly, we

conclude that the trial court did not abuse its discretion in entering the

challenged order.

      Affirmed.




                                        3